DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
Applicant's election without traverse of Group I (claims 1-11 and 19-22) in response to the requirement dated March 15, 2020 is hereby acknowledged.  Applicant made its election in its reply filed May 10, 2022
Accordingly, claims 1-11 and 19-22 have been examined in the instant action whereas claims 12-18 have been withdrawn from consideration as drawn to a non-elected invention.

Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please cancel claims 12-18, which are claims withdrawn from consideration during examination as drawn to a non-elected invention.

Allowable Subject Matter
Present claims 1-11 and 19-22 have been examined and found allowable.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a method for treating/preventing souring in a subterranean formation comprising: adding to the formation a multivalent iron bio-inhibitor product that includes a coupled zFe°-Fe2+-Fe3+; and inhibiting or terminating the growth/activity of sulfur-reducing bacteria present in the reservoir (the bio-inhibitor is fabricated from waste bauxite residue, see claim 1 and paragraphs [0005]; [0006]; [0034]; and [0035] on pages 2 and 6, respectively, of Applicant’s specification).  
The closest prior art is Basafa (Basafa et al., "Reservoir souring: sulfur chemistry in offshore oil and gas reservoir fluids", Journal of Petroleum Exploration and Production Technology 9.2, June 2019, 1105-1118, 14 pages).
Basafa discloses that injecting a sulfate-containing seawater into a reservoir for maintaining reservoir pressure can promote the growth of sulfate reducing bacteria near injection wells that promote the formation of sulfides and intermediate sulfur species with different valence states, which can impact the efficiency of souring mitigation methods, wherein the presence of these sulfur species can result in operational, environmental, and treatment problems (abstract; pages 1105-1106).  Basafa further discuses developing and implementing souring control strategies during production cycle of oil and gas reservoirs, known mechanisms responsible for reservoir souring detection and analysis methods used for bacterial sulfur reduction (BSR) (abstract; pages 1107-1109).  Basafa further discloses multivalent iron decomposition of pyrite to sulfate and sulfide (page 1107) and thiosulfates/hydrogen sulfides formed from pyrite similarly oxidized by iron (page 1109).
However, Basafa does not teach or suggest a method of reducing/preventing souring in a subterranean formation by adding to the formation the specific multivalent iron bio-inhibitor recited in present independent claim 1, to inhibit or terminate sulfur-reducing bacteria present in the formation/reservoir. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI, can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/
 Primary Examiner, Art Unit 1768

August 13, 2022